Citation Nr: 0842366	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-21 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a right ankle 
condition.

3.  Entitlement to service connection for a right foot 
condition.

4.  Entitlement to a temporary total disability evaluation 
for treatment of a service-connected disability requiring 
convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to May 
2004, with four months prior service.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2008, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated a right knee 
condition during active duty.  

2.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated a right ankle 
condition during active duty.  

3.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated a right foot 
condition during active duty.  

4.  The veteran underwent right knee surgery in April 2005, 
which was not treatment for a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a right knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for a right ankle condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection for a right foot condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  The criteria for a temporary total disability evaluation 
for treatment of a service-connected disability requiring 
convalescence have not been met.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2004 and August 2005 that fully 
addressed all necessary notice elements and were sent prior 
to the respective initial AOJ decisions in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the respective claims and of the appellant's 
and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in May 2006.  This was followed by readjudication in 
a June 2008 supplemental statement of the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  In April 2006, the veteran withdrew a 
request for a Travel Board hearing before a Veterans Law 
Judge.  The appellant was afforded VA medical examinations in 
July 2004 and December 2005.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records reflect that in 
December 1999 she complained of pain in the right metatarsal 
joint that increased with walking.  There was no swelling but 
mild numbness of the right great toe.  The diagnosis was 
metatarsalgia.  The veteran again complained of right foot 
pain in September 2001.  An X-ray was negative.  The 
diagnosis was right foot pain.  An X-ray in March 2004 was 
also negative.  

In June 2002 the veteran complained of right foot 
paresthesias and ankle swelling of three to four days' 
duration.  The assessment was ankle sprain with neural 
symptoms.  

An August 2003 report of medical examination (the last 
examination she was provided before separation) provides that 
all pertinent clinical evaluations were normal and identifies 
no pertinent defects or diagnoses.  An August 2003 report of 
medical history provides that the veteran denied all 
pertinent complaints, including foot trouble, swollen or 
painful joints, knee trouble, and bone, joint or other 
deformity.  The examiner's summary and elaboration section is 
negative for any pertinent findings or comments.  A January 
2004 memorandum provides that the veteran had been identified 
as unable to meet the duty requirements of her MOS and 
recommends her discharge.  The memorandum only identifies the 
veteran's pulmonary condition.  It is silent as to any of her 
current claimed conditions.  

In March 2004 the veteran complained of recurrent right knee 
pain and swelling, off and on, for one year.  An ultrasound 
found a small curvilinear fluid collection along the 
anterolateral knee that appeared to track deeply to the 
region of the knee joint, a possible meniscal cyst.  There 
was no finding of a Baker's cyst.  An X-ray found mild joint 
space narrowing without additional stigmata of degenerative 
change, right knee.  

Post-service VA treatment records reflect complaints of right 
foot swelling, right ankle pain and right knee pain.  
Diagnoses include tarsal tunnel of the right foot, 
tendonitis, right PT tendon dysfunction, right plantar 
fasciitis and right ankle pain.  In addition, the veteran 
underwent right ACL reconstruction in April 2005.  The 
operation report relates that she had a non-contact twisting 
injury of the right knee six weeks earlier.  An October 2006 
letter from a VA physician relates that the veteran underwent 
right knee arthroscopy surgery in October 2006.

The post-service VA treatment records weigh against each of 
the veteran's service connection claims because they fail to 
link any of the current diagnoses to any complaints, 
symptoms, findings or diagnoses in her service medical 
records.  They show that she incurred her current knee 
condition in a 2005 injury.  

The report of a July 2004 VA examination provides that the 
veteran's claims file was reviewed.  It sets forth all 
pertinent history, the veteran's complaints and all relevant 
physical findings.  On physical examination, the veteran had 
weak arches bilaterally.  Otherwise, examination of her feet, 
ankles and knees were normal.  Various X-rays of each joint 
from 2001, 2003 and 2004 were noted to be within normal 
limits.  The sole pertinent diagnosis was strain of the right 
foot.  

The report of a December 2005 VA orthopedic examination 
provides that the veteran's claims file was reviewed.  It 
sets forth all pertinent history, the veteran's complaints 
and all relevant physical findings.  It notes that in 2005 
the veteran developed a right knee ACL tear and medial 
meniscus tear and had surgery.  The diagnosis was residual 
capsulitis of the right knee post surgery for tear ACL and 
medial meniscus.  

The report of a December 2005 VA foot examination provides 
that the veteran's claims file was reviewed.  It sets forth 
all pertinent history, the veteran's complaints and all 
relevant physical findings.  This report also specifically 
refers to the 2005 right knee injury and surgery.  X-rays of 
the right ankle were negative and an MRI showed mild swelling 
around the posterior tibial tendon of the right ankle.  The 
veteran did not complain of any specific pain, weakness or 
fatigue of the right foot.  She had a mildly antalgic gait, 
primarily from the right knee.  There was mild pain on range 
of motion of the right posterior tibial tendon but no 
weakness, instability or edema.  The evaluation was 
consistent with grade I posterior tibial tendon 
tenosynovitis, right ankle.  This condition was more than 
likely related to her previous knee condition [the 2005 right 
knee injury and surgical repair] with instability 
biomechanically to the right lower extremity.

The VA examination reports also constitute evidence against 
each of the veteran's service connection claims.  The July 
2004 VA examination report shows that she had no right ankle 
or right knee symptoms, findings or diagnoses shortly after 
her separation.  Her right foot was also normal on physical 
examination and the sole diagnosis was strain of the right 
foot.  This condition has not been related to the veteran's 
service.  The December 2005 VA foot examination report show 
that her right ankle and foot complaints were more likely 
than not a result of her 2005 right knee injuries.  The 
diagnosis set forth in the December 2005 VA orthopedic 
examination refers only to a residual of the 2005 right knee 
injury.  It does not identify any other right knee condition.  

The Board acknowledges the contentions of the veteran.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno, supra.  
However, as a layperson the veteran is not competent to 
provide an opinion requiring medical knowledge.  Espiritu, 
supra.  As a result, her own assertions as to causation are 
not entitled to probative weight and do not show that the 
claimed conditions are the result of active duty.  

Moreover, the veteran's opinions are outweighed by the 
competent medical evidence of record.  Simply stated, the 
Board finds that the post-service medical records (containing 
evidence linking her current right foot and ankle conditions 
to the 2005 right knee injury) outweigh her contentions.

Temporary Total Disability Evaluation

The veteran contends that she is entitled to convalescent 
rating as a result of her April 2005 right knee surgery.  

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).

A plain reading of this regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability.  The 
evidence of record summarized above demonstrates that the 
April 2005 surgery was for a 2005 right knee injury that does 
not warrant service connection.  Absent service connection 
for this condition, the sought after temporary total 
disability rating may not be granted as a matter of law.

As the veteran did not meet an essential legal requirement 
under the governing regulation, she has not presented a claim 
upon which relief can be granted.  In Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), the Court held that, in a case 
where, as here, the law is dispositive of the claim, then the 
claim must, as a matter of law, be denied because of the 
absence of legal merit or lack of entitlement under the law.

As the preponderance of the evidence is against each of the 
claims, the benefit of the doubt doctrine does not apply.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for a right knee condition is denied.

Service connection for a right ankle condition is denied.

Service connection for a right foot condition is denied. 

A temporary total disability evaluation for treatment of a 
service-connected disability requiring convalescence is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


